United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Menlo Park, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1446
Issued: October 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2015 appellant filed a timely appeal of a February 23, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant sustained a head injury in the performance of duty on
August 19, 2014.
FACTUAL HISTORY
On January 12, 2015 appellant, a 63-year-old medical support assistant, filed a traumatic
injury claim for benefits, alleging that she sustained a head injury when she bumped her head on
1

5 U.S.C. § 8101 et seq.

a shelf in a patient’s room on August 19, 2014. She indicated that she was taken by ambulance
to an emergency room. Appellant stopped work on August 19, 2014 and returned to work on
August 21, 2014.
By letter to appellant dated January 20, 2015, OWCP advised appellant that it required
additional factual and medical evidence to determine whether she was eligible for compensation
benefits. It asked her to submit a comprehensive medical report from her treating physician
describing her symptoms and a medical opinion explaining the cause of any diagnosed condition.
In an August 19, 2014 report, received by OWCP on February 23, 2015, Dr. Khanh D.
Nguyen, Board-certified in neurology, indicated that appellant was treated at the emergency
room on August 19, 2014. The report stated that she was taken to the hospital by ambulance
after sustaining a head injury at work. Dr. Nguyen related that appellant bumped the top of her
head on a shelf and was experiencing pain which rated a three or four on a scale of one to ten.
He diagnosed a closed head injury.
By decision dated February 23, 2015, OWCP denied the claim, finding that appellant failed
to provide medical evidence sufficient to establish that she sustained an injury causally related to
the alleged employment incident. It noted that she had not submitted any medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.5 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish that
the employment incident caused a personal injury.6

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

2

In the case of William A. Couch,7 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
ANALYSIS
The Board has reviewed this appeal and remands the case to OWCP to properly consider
appellant’s request for reconsideration and all the evidence submitted prior to the issuance of the
February 23, 2015 decision. In Couch8 the Board held that OWCP is obligated to consider all
evidence submitted by a claimant and received by OWCP before the final decision is issued.
While OWCP is not required to list every piece of evidence submitted to the record, the record is
clear that it received the August 19, 2014 report from Dr. Nguyen on February 23, 2015.
OWCP, however, incorrectly stated in its February 23, 2015 decision that it did not receive any
medical evidence from appellant subsequent to mailing her its January 20, 2015 developmental
letter. Accordingly, it appears that OWCP in its February 23, 2015 decision did not adequately
or thoroughly review all of the medical evidence.
The Board notes that, on appeal, appellant asserts that she only wants to have her
ambulance bill paid. However, the issue of payment of emergency medical expenses was not
decided by OWCP and it is therefore not before the Board.9 Appellant must raise the issue of
payment of her ambulance bill for consideration by OWCP first. She would then have the right
to appeal a decision on that issue, if necessary, to the Board.
Following further development as OWCP deems necessary, it shall issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The case is remanded for
further review of the medical evidence.

7

41 ECAB 548 (1990).

8

Id.

9

There are provisions for payment of certain emergency expenses on a case-by-case basis. 20 C.F.R. § 10.204;
Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300(3)(a)(1)(3).

3

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2015 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
action consistent with this decision of the Board.
Issued: October 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

